Name: 2005/555/EC: Commission Decision of 15 July 2005, excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2005) 2685)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic geography;  EU finance;  European Union law
 Date Published: 2005-07-20

 20.7.2005 EN Official Journal of the European Union L 188/36 COMMISSION DECISION of 15 July 2005, excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2005) 2685) (Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) (2005/555/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Fund Committee, Whereas: (1) Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), provide that the Commission is to make the necessary verifications, inform the Member States of its findings, take account of the Member States' comments, initiate bilateral discussions and then formally communicate its conclusions to the Member States, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (4). (2) The Member States have had an opportunity to request that a conciliation procedure be initiated. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the checks carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the checks to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 15 February 2005 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 15 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Commission Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). (4) OJ L 182, 16.7.1994, p. 45. Decision as last amended by Decision 2001/535/EC (OJ L 193, 17.7.2001, p. 25). ANNEX Sector Member State Budget item Reason Nat. Currency Expenditure to exclude from financing Deductions already made Financial impact of this decision Financialyear Animal premia AT 21 20, 21 21, 21 25, 21 28 Flat-rate correction of 5 %  over-declaration of alpine forage areas, non-application of the area-measurement system. EUR  1 580 413,53 0,00  1 580 413,53 2001-2002 Total AT  1 580 413,53 0,00  1 580 413,53 Financial audit BE Miscellaneous Financial correction  certification of accounts. EUR  73 583,84 0,00  73 583,84 2002 Total BE  73 583,84 0,00  73 583,84 Financial audit DE 21 20, 21 24, 23 20 Correction  application of Council Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  300 160,13  332 346,61 32 186,48 2003 Financial audit DE Miscellaneous Financial correction  certification of accounts. EUR  1 179 506,70 0,00  1 179 506,70 2002 Total DE  1 479 666,83  332 346,61  1 147 320,22 Animal premia DK 21 24, 21 28 Erroneous control statistics submitted for 2002, non-compliance with Commission Regulation (EEC) No 3887/92, inadequate risk analysis. DKK  1 385 375,53 0,00  1 385 375,53 2002-2003 Financial audit DK 21 25 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. DKK  208 243,99  208 243,99 0,00 2003 Total DK  1 593 619,52  208 243,99  1 385 375,53 Fruit and vegetables GR 15 15 Multiannual contracts: specific financial correction  failure to achieve minimum quantities. Annual and multiannual contracts: flat-rate financial correction of 5 %  quantities delivered for processing were smaller than specified in contractual agreements. EUR  330 595,00 0,00  330 595,00 2000-2001 Animal premia GR 21 25 Exclusion of total declared expenditure  no quality control to establish the stocking density, no control of extensification premium, deficient procedures to establish eligibility for extensification premium in eligible land taken into account to establish eligibility, no confirmation of penalties. EUR  34 530 717,69 0,00  34 530 717,69 2001-2003 Arable crops GR 10 40-10 62, 13 10, 18 58 Flat-rate correction of 5 %  no full implementation of IACS, key component controls not fully operational. EUR  25 437 255,00 0,00  25 437 255,00 2003 Total GR  60 298 567,69 0,00  60 298 567,69 Fruit and vegetables ES 15 07 Flat-rate correction of 10 %  non-compliance with payment deadlines. EUR  13 341 081,60 0,00  13 341 081,60 2000-2001 Fruit and vegetables ES 15 01, 15 02, 15 11, 15 12, 15 15, 314 Flat-rate correction of 5 %  shortcomings in the control system of the Andalusian authorities. 2 % correction for measures within the processing sector. Flat-rate correction of 10 %  non-fixing of planned penalties. EUR  1 821 776,35 0,00  1 821 776,35 1999-2001 Fruit and vegetables ES 15 02 Expenses to be excluded from Community funding  unbalanced operational programmes, inadequate environmental activities. EUR  2 902 219,77 0,00  2 902 219,77 2000-2002 Milk ES 20 71 Annulment of Commission Decision 2001/137/EC of 5 February 2001, amount to be reimbursed to Spain. EUR 14 582 115,50 0,00 14 582 115,50 1996 Public Storage ES 32 20 Scale of correction: as established in Article 4 of Regulation (EC) No 296/96  non-compliance with payment deadlines. EUR  1 479 326,74 0,00  1 479 326,74 2000-2002 Wine and tobacco products ES 16 50 Correction of 100 % for part of the expenditure  non-compliance with Council Regulation (EC) No 1493/1999. EUR  4 790 799,61 0,00  4 790 799,61 2001-2003 Animal premia ES 21 20, 21 21, 21 22, 21 24, 21 25, 21 28 Flat-rate correction of 5 %  insufficient level of on-the-spot-checks. EUR  3 066 016,28 0,00  3 066 016,28 2002-2003 Honey ES 23 20 Flat-rate correction of 5 %  inadequate controls, absence of an increase in the number of on-the-spot checks, VAT unduly charged. EUR  71 495,57 0,00  71 495,57 2002-2003 Total ES  12 890 600,42 0,00  12 890 600,42 Fruit and vegetables FR 15 01, 15 02, 15 09, 15 12, 314 Specific correction of 25,3 % and flat-rate correction of 10 %  acknowledgment: shortcomings in control system. flat-rate correction of 5 %  activities relating to products withdrawn from the market: shortcomings in control system. flat-rate correction of 10 %  non-fixing of penalties. EUR  63 792 464,12 0,00  63 792 464,12 1999-2002 Fruit and vegetables FR 15 02 Flat-rate correction of 2 %  use of flat-rate sums and erroneous method for calculating contributions to operational funds. EUR  2 669 660,60 0,00  2 669 660,60 2000-2003 Financial audit FR 12 10, 15 02, 16 10, 21 21, 21 24, 21 25, 21 28 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  5 648 423,18  5 648 423,18 0,00 2003 Total FR  72 110 547,90  5 648 423,18  66 462 124,72 Fishery IE 26 10 Flat-rate correction of 2 %  lack of proper control over the withdrawal of fish. Flat-rate correction of 5 %  inadequate control over the rendering of goods unfit for human consumption. Flat-rate correction of 10 %  shortcomings in the inventories of stores. Specific correction  claims received after deadline. EUR  582 331,61 0,00  582 331,61 2001-2003 Financial audit IE 21 25, 22 21 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  625 136,09  625 136,09 0,00 2003 Total IE  1 207 467,70  625 136,09  582 331,61 Fruit and vegetables IT 15 02 Scale of correction: as established in Article 4 of Regulation (EC) No 296/96  non-compliance with payment deadlines. EUR  1 223 457,00 0,00  1 223 457,00 2002 Honey IT 23 20 Flat-rate correction of 5 % for 2001 and 2002, 2 % for 2003  inadequate controls, insufficient evidence of supervision by the paying agency, ineligible expenditure charged to the Fund. EUR  582 226,79 0,00  582 226,79 2001-2003 Financial audit IT Miscellaneous Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  28 852 472,77  29 264 364,26 411 891,49 2002 Total IT  30 658 156,56  29 264 364,26  1 393 792,30 Animal premia LU 22 20, 22 21, 22 22 Flat-rate correction of 5 %  insufficient attention to compliance with conditions of eligibility, absence of checks on supporting documents, inspections announced too early, absence of checks on premises where animals kept. EUR  13 978,14 0,00  13 978,14 2002-2004 Arable crops LU 10 40-10 60, 10 62, 1310 Flat-rate correction of 2 %  recurrent deficiencies in the administration of on-site audits, late on-site audits, shortcomings in the calculation of aid amounts, application of incorrect reduction rate. EUR  621 471,00 0,00  621 471,00 2000-2002 Rural development LU 40 40 Correction  non-observation of eligibility requirement. EUR  122 153,00 0,00  122 153,00 2002 Financial audit LU 21 28 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR 0,00  1 523 705,30 1 523 705,30 2003 Total LU  757 602,14  1 523 705,30 766 103,16 Animal premia NL 22 20, 22 21, 22 22 Flat-rate correction of 2 %  inadequate implementation of flock registers. EUR  676 571,03 0,00  676 571,03 2002-2004 Financial audit NL 10 49, 18 00, 21 20, 21 24, 21 25, 21 28 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  763 843,83  1 317 551,36 553 707,53 2003 Total NL  1 440 414,86  1 317 551,36  122 863,50 Animal premia PT 21 20, 21 21, 21 22, 21 24, 21 25, 21 28 Flat-rate correction of 5 % for claim year 2000, 2 % for claim year 2001, 5 % for claim years 2002 and 2003  shortcomings with regard to the I & R system, insufficient control of claims, inadequate administrative cross-checks. EUR  6 805 576,11 0,00  6 805 576,11 2001-2004 Animal premia PT 22 20, 22 21, 22 22 Flat-rate correction of 5 % (2 % for some regions for 2001)  inadequate implementation of flock registers, insufficient number of on-the-spot-checks. EUR  5 103 616,08 0,00  5 103 616,08 2001-2003 Financial audit PT 16 30 Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. EUR  24 809,86  24 809,86 0,00 2003 Total PT  11 934 002,05  24 809,86  11 909 192,19 Intervention storage UK 38 00 Scale of correction: as established in Article 4 of Regulation (EC) No 296/96  non-compliance with payment deadlines. GBP  523 063,45 0,00  523 063,45 2002 Financial audit UK Miscellaneous Correction  application of Regulation (EC) No 1258/1999  non-compliance with payment deadlines. GBP  34 151 974,35  34 151 974,35 0,00 2003 Total UK  34 675 037,80  34 151 974,35  523 063,45